DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
The rejection under section 112(a) is withdrawn in view of those amendments limiting the conjugates to a single domain antibody that comprises an amino acid sequence of SEQ ID NO: 1 or an amino acid sequence with at least 95% sequence identity with SEQ ID NO:1 that maintains binding specificity to CEACAM6.

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 15-21, 23-26, 52-56 remain rejected under 35 U.S.C. 103 as being unpatentable over CA 2908475 (CA 475) or CA 2877505 (collectively “Canadian patents”) in view of Chao, Drug Development & Delivery, January 2011, Vol. 11, No.1 (Chao) in further view of Cheng et al., European Journal of Cancer (2014) 50, 713-721 (Cheng) and U.S. Patent No. 7,872,105 to Mackenzie et al. (Mackenzie).

The Canadian patents teach preparation of urease-antibody conjugates.  The antibodies used for conjugation, including single domain antibodies are contemplated, see CA ‘475:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Canadian patents teach multiple conjugation sites:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The Canadian patents may fail to explicitly teach compositions substantially free of unconjugated urease.  However, the Canadian patents teach purification of the conjugates via size exclusion:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


See also page 51+ of CA ‘505:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

SEQ ID’s of antibodies are also given.

Moreover, the examiner joins Chao , describing urease toxicity and the requirements of targeting specificity, therefore providing a reason to minimize unbound urease in pharmaceutical compositions: “Because DOS47 [urease] activity is potentially toxic to any cell in the body, the molecule must have a targeting mechanism that very  specifically targets the tumor cell type of interest.”.  
Chao also teaches treating NSCLC by targeting CEACAM6, see page 70.
In this way, those of ordinary skill would have preparing an antibody-urease composition substantially free of unconjugated urease for the purpose of providing a pure pharmaceutical composition.  Specifically, the Canadian patents teach the recited urease-antibody conjugates, and methods of their purification.  Chao is added to 
The claims also require that the antibody is a single domain antibody.  The Canadian patents and Chao may fail to explicitly teach this embodiment.  However, it is for that proposition that the examiner joins Chen and Mackenzie.  Specifically, Cheng teaches a single domain antibody against CEACAM6, which inhibits proliferation, migration, invasion and angiogenesis of pancreatic cancer cells:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The recited IC50 values are taught:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Moreover, Mackenzie teaches that the instant single domain antibody of SEQ ID NO: 1 is particularly preferred:

    PNG
    media_image9.png
    127
    365
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    145
    358
    media_image10.png
    Greyscale

Note: SEQ ID NO:1 of Mackenzie corresponds with 100% similarity with the instant single domain antibody with specificity for CEACAM6 comprising SEQ ID NO: 1.




However, Applicant explicitly states that the ‘475 Canadian patent describes the antibody as binding urease at one or more of its own sites — that is, the antibody has more than one binding site within its own sequence that binds to a single urease molecule.  Based on this, however, those of ordinary skill would reasonably expect that the sd antibodies taught by the applied references could successfully bind a urease, since, as applicant points out, the ‘475 Canadian patent describes the antibody as binding urease at one of its own sites.  In this manner, the reference provides a reasonable expectation that an anti-CEACAM6 sd antibody would bind urease, see Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute").
Again, as outlined previously, while the CA references may teach that whole antibodies are preferred, this does not constitute a teaching away from the sd antibody, see MPEP 2123 (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 Indeed the CA references dos not expressly teach that sd antibodies will not work.
With regard to the recited conjugation ratio, there are a limited and finite number of ratios for a given conjugate. In this manner, it would have been obvious to one have ordinary skill in the art at the time that applicant’s inventions was made to have prepared conjugates within the recited ratios with a reasonable expectation that the resulting ratio would be useful in treating cancer. In this connection, it is well-settled that it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose from this finite number of conjugate ratio options with a reasonable expectation of success of producing a functional conjugate with a ratio within the claimed range.
Specifically, it is well within the skill of the artisan to try any of the recited ratios. Here, a skilled chemist at the time would simply make conjugates of the known ratios. Indeed, it would have been part and parcel to make conjugates with different ratios to find one that is pharmaceutically acceptable. Therefore, the applied references provide ample reason to make the recited conjugates with the recited ratios. With regard to any unpredictability associated with the conjugates, the notion that unpredictability confers patentability in cases of different ratios of these conjugates should be disregarded since a rule of law equating unpredictability to patentability, applied in this case, would mean that any new conjugate based on a different ratio would be separately patentable, simply because the formation and properties of each conjugate with a different ratio must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. In this case, the since the references sufficiently characterize the instant conjugates including the required sd antibodies and a reasonable expectation that urease con be conjugated to them. Again, the expectation of success need only be reasonable, as it is here, and not absolute, (“obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”).
With regard to any alleged unexpected property possessed by those conjugates with the recited ratios, it is error to assume that any superior property is unexpected, especially in the instant case, where the pharmacodynamic and pharmacokinetic properties of different ratios are not predictable. In this case, given the range of of a finite number of conjugates, one skilled in the art would expect different ratios to provide conjugates having a range of properties, some of which would be superior, and some of which would be inferior.
Rather, Applicant has conducted a common optimization of the known ratios to produce the claimed conjugates, which is routine. Specifically, Applicant engaged in routine, verification testing to optimize selection of one of several known and clearly suggested ratios to prepare a pharmaceutically-acceptable conjugate. In this regard, creating a “product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient . . . to enhance commercial opportunities . . . is universal—and even common-sensical.” see DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356 at 1368.   Rather, as outlined in 
Therefore, the rejection is maintained.



.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 and 15-21, 23-26, 52-56 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-4, 8-14, 16, 19, 20, 23, 27-30, 33, 34 of copending Application No. 14/783153 (this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented);;
Claims 5, 6, 17, of U.S. 7264800; and
Claims 5 of U.S. 9296819.
All in view of the Canadian patents and Chao, Drug Development & Delivery, January 2011, Vol. 11, No.1 in further view of Cheng et al., European Journal of Cancer (2014) 50, 713-721 (Cheng) and U.S. Patent No. 7,872,105 to Mackenzie et al. (Mackenzie) (cited above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642